El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan fué presentada de-manda contra Juan Fernando Pascual y contra Romana Bu-lerín para que solidariamente pagasen al demandante la can-tidad de $7,500 sus intereses y costas, alegando para ello substancialmente que el dueño de cierta finca urbana cuya descripción se hace libró un pagaré por $7,500 con intereses, cuyo pago garantizó con hipoteca que constituyó sobre dicha finca: que el demandante es el dueño por endoso de ese pa-garé hipotecario: que el dueño de la finca hipotecada la ven-dió a Juan Fernando Pascual quien se hizo cargo de pagar esa hipoteca: que Pascual la vendió después a Romana Bu-lerín, su actual dueña, la que reservó del precio de su com-pra la cantidad de dicha hipoteca para pagarla: y que el pagaré está vencido según los hechos que consignó.
El secretario registró sentencia contra Romana Bulerín por no haber comparecido a contestar la demanda condenán-dola a pagar las cantidades reclamadas en ella. Pascual com-pareció y alegó excepciones previas contra la demandada.
*670Estando el pleito en ese estado el demandante solicitó de la corte que le concediera permiso para enmendar la súplica de sn demanda porque sn intención siempre fné qne la finca hipotecada fuese vendida en subasta y que si el precio obte-nido en ella no cubriese el importe de lás deudas reclama-das se cobrase la diferencia en otros bienes de los demanda-dos. La corte concedió el permiso interesado y habiendo or-denado qne se presentase nueva demanda así lo hizo el de-mandante reproduciendo en ella los mismos hechos de la anterior y variando la súplica de acuerdo con los términos dichos precedentemente.
Contra esa nueva demanda reprodujo el demandado Pas-cual las excepciones previas opuestas a la anterior demanda, y la demandada Bulerín presentó moción a la corte dándose por notificada de la nueva demanda, renunciando su derecho de apelación contra la sentencia registrada contra ella por el secretario y consintiendo en que fuese ejecutada desde luego. La corte ordenó que esa sentencia fuese ejecutada y en conse-cuencia fué vendida la finca en subasta y adjudicada al acree-dor por $4,000 para abono a su reclamación.
Las excepciones previas del demandado Pascual fueron declaradas sin lugar, contestó la demanda, y fué señalado día para juicio. Al comenzarlo solicitó dicho demandado que fuese anulada la sentencia dictada contra la Bulerín y su eje-cución porque fué impropiamente registrada por el secreta-rio ; porque él no fué notificado de la sentencia y porque tam-poco tuvo conocimiento de la subasta. La Corte rechazó las nulidades solicitadas y por méritos de la prueba condenó al demandado Pascual a pagar la cantidad de $7,500 sus intere-ses y costas pero disponiendo que toda vez que el demandante recibió $4,000 a cuenta de la deuda quedaba Pascual obligado solamente por la sentencia a pagar al demandante el balance de lo reclamado en la demanda o sea la cantidad de $3,500 como resto de la obligación más los intereses y costas, que es-pecifica.
*671Contra esa sentencia interpuso el demandado Pascual este recurso de apelación en el que señala tres motivos de error pero en el argumento resume los dos primeros en uno: el de haber sido infringidos los artículos 194, caso primero, en relación con el 96 del Código de Enjuiciamiento Civil y tam-bién los 315, 92, 123, 227 y 229 del mismo cuerpo legal.
Antes de resolver el primer motivo de error refundido queremos decir que los artículos citados del Código de En-juiciamiento Civil 315, 92, 123, 227 y 229 no tienen relación alguna con este caso, pues el primero de ellos se refiere a lo que es una moción y una orden: el segundo, según quedó en-mendado en 1915, a quiénes pueden hacer citaciones y a la manera de practicarlas: el tercero, como fué enmendado en 1911, a las mociones de eliminación de particulares de una alegación: el cuarto al tiempo dentro del cual el secretario deberá registrar sentencia de acuerdo con la decisión de una corte: y el quinto trata de la sentencia cuando la cuantía de la reconvención excede a la de la demanda.
Queremos decir también que la sentencia contra Romana Bulerín descansa en la demanda que no contestó y que registrada sentencia contra ella no era necesario que después se diera por notificada de la demanda posterior.
El artículo 194, caso primero, del Código de Enjuicia-miento Civil dispone que si el demandado dejare de contes-tar la demanda en pleito que nazca de un contrato sobre pago de dinero el secretario de la corte, a instancia del deman-dante, anotará sentencia para el pago de la cantidad especi-ficada en la citación, con más las costas contra el demandado o contra uno o más de los varios demandados, en los casos previstos en el artículo 96, preceptivo éste de que cuando la acción es contra dos o más demandados responsables solida-ria o mancomunadamente en un contrato, y se hiciere la ci-tación a uno o más de aquéllos pero no a todos, el deman-dante puede proceder contra los demandados citados tal como si fueren los únicos demandados; y como en este pleito am-*672bos demandados fueron notificados de la demanda sostiene el apelante que no pudo registrarse sentencia en rebeldía contra Romana Bulerín.
 El artículo '96 citado no es de aplicación en este pleito porque se refiere al caso de que a pesar de no haber sido citados todos los demandados responsables solidaria o mancomunadamente se puede dictar sentencia contra los demandados citados, por lo que habiendo sido citados los dos demandados en este pleito podía dictar sentencia contra cualquiera de ellos que dejare de contestar la demanda. El apelante cita algunos casos de California en apoyo de su contención, pero ellos se refieren a casos de obligaciones mancomunadas (joint) y no a solidarias como son las reclamadas en este pleito. Cuando una finca hipotecada es vendida diversás veces y cada uno de los compradores se hace responsable de pagar tal deuda, puede el acreedor dirigir su acción contra todos o contra alguno o varios de ellos para cobrar el déficit del fallo, derecho que es enteramente separado contra cada una de esas personas, ninguna de las cuales tiene derecho a insistir en que cualquiera de las otras sea demandada o unida en un fallo a favor del demandante. Robson v. O’Toole, 45 Cal. App. 63, 187 Pac. 110.
Dice también el apelante que no se le notificó la sentencia dictada contra la Bulerín, la ejecución seguida contra ella ni la subasta de la finca, pero tratándose de sentencia y ejecución contra un deudor solidario no era necesario noti-ficar esas actuaciones al otro obligado también solidariamente, pues eran acciones independientes, de tál modo que pudo haber sido demandada separadamente la Bulerín y cumplirse la sentencia condenatoria dictada contra ella y demandarse después a Pascual por el déficit no cubierto por la subasta de la finca hipotecada.
El otro motivo de apelación se enuncia así:
“Infracción de los artículos 1224 y 1079 del Código Civil y los 153, 112 y 148 de la Ley Hipotecaria, el 162 de su reglamento y el 1870 del Código Civil.”
*673Pox la enunciación de ese motivo de error no pnede sa-berse en qué concepto ban sido infringidos dichos artículos pero en la argumentación se sostiene que el comprador y ape-lante Pascual no tiene obligación de pagar la diferencia que resulta entre el precio de la venta en subasta de la finca hi-potecada y la deuda total garantizada por ella. Esta cues-tión ha sido resuelta por este Tribunal Supremo en los casos de Hilario Santos v. Moran, 32 D.P.R. 59 y en el de Trueba v. Rosales & Co., 33 D.P.R. 1027 en sentido contrario a la proposición del apelante. En el último de ellos se estable-ció concretamente la siguiente doctrina:
“Cuando el comprador o tercero poseedor de una finca hipote-cada no toma de su cuenta y cargo el pago del gravamen hipotecario, del que sólo es responsable mediante la simple adquisición de la finca hipotecada, su responsabilidad se extiende hasta donde alcance el producto de la venta en pública subasta para cumplir la sentencia, sin que pueda hacerse efectiva en sus bienes propios cualquier dife-rencia que no cubriese el montante de la hipoteca. Esto es así por-que una condena en una acción en cobro de dinero de pagar deter-minada cantidad puede ejecutarse en todos los bienes del condenado al pago hasta cubrir su importe, por lo que en casos como el pre-sente si la finca hipotecada no cubriere en venta el importe de la sentencia, podrían ser vendidos otros bienes de los condenados al pago para satisfacerla, todo ello sin haber contraído la obligación original o hacerse cargo de la misma para con el acreedor, teniendo que pagar el déficit que resultara en la venta de la finca. Por con-siguiente, no alegando la demanda que los demandados compradores de la finca hipotecada tomaron de su cuenta y cargo el pago de la hipoteca o que reservaron su importe del precio para satisfacerla, o que su responsabilidad quedaba limitada al producto de la venta, no expone hechos suficientes para la acción que en cobro de la cantidad garantizada con hipoteca se ejercita contra ellos, pues por otro lado ni siquiera se pide la venta del inmueble para el pago del crédito, elemento que se hace necesario aun cuando se haga la elección del procedimiento ordinario para el cobro.”
En el caso presente, al comprar Pascual la finca hipote-cada se hizo cargo ele satisfacer la deuda garantizada con la hipoteca constituida en garantía del pagaré y por esto es *674responsable de la diferencia que no cnbrió la venta en su-basta de la finca; sin que los artículos citados por el ape-lante estén en contra de lo expuesto en los casos citados.
El caso de Trueba no está en contra de la reclamación del apelado, como alega el apelante, pues si bien es cierto que se declaró sin lugar la demanda fue, como en ella se dice, por-que los compradores de la finca hipotecada no se hicieron cargo de pagar la hipoteca o reservaron su importe del pre-cio para satisfacerla, lo que no ocurre en el presente caso.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Texidor está conforme con el re-sultado.